DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species PE2 and S1, encompassing claims 1, 3, 5, and 7-11, in the reply filed on 8/15/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a pair of electrodes connected each other” as cited in claim 1 and “mutually connected electrodes” as cited in claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5, and 7-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Each of the independent claims 1 and 10 requires a system (and method) or a structural arrangement having “a pair of electrodes connected each other and fed by a source”/“mutually connected electrodes fed by a source” and “a polarizing element”.  However, this subject matter is not adequately described in the specification in such a way to enable one having ordinary skill in the art to make and/or use the invention without undue experimentation.
The breath of the claim is very broad in that it requires mutually connected electrodes and some coils (without connecting to any power source) to neutralize pesticides in the food by the action of electrons generated from the connected electrodes and by the polarizing action from the coils.  The nature of the invention is dealing with complex removal of chemicals from food superficially or internally, and the level of predictability of this art is very high. On the other hand, there is very little prior art associated with this field of the invention, and the amount of direction provided by the applicant is very minor.
Fig. 1 & 2 and its related text of this specification are the main information that is closely related to the claimed apparatus for neutralizing pesticides in food. The instant specification broadly describes that the neutralizing system is for removal of pesticides in food by means of electron trap, resulting in an electron concentrator system, wherein the system comprises at least a pair of electrodes connected each other, an insulated container between the electrodes acting as an electron trap, a polarizing element around the electrodes acting in creation of positive and negative ions within the container, and an electrical conductive fluid within the container (Figures 1 & 2, paragraphs [0019] - [0020] & [0024] – [0027]). 
However, the instant specification or the drawings does not discloses (i) how the electrodes are connected each other, or (ii) how to achieve an electron concentrator system by connecting the electrodes, or (iii) how to create positive and negative ions from the polarizing element 6, which is merely illustrated as coils without connecting to any power source (Figures 1 & 2).    There is insufficient information to one having ordinary skill in the art to make and/or use the claimed invention. 
Therefore, the claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to practice the invention without undue experimentation.
Due to the dependency to the parent claims, claims 3, 5, 7-9, and 11 are rejected

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, and 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim 1 is directed to a system and method. However, claims does not recite any step for performing a process/method. Therefore, it is not clear what the applicant intends to claim (e.g. a system or a method). Appropriate correction/clarification is required.
Regarding claim 1, the phrase "and the like" renders the claim(s) indefinite because the claim includes elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d).
Claim 1 recites the limitation "a source" in line 8.  It is not clear what “a source” is regarded (e.g. what kind of source”). Appropriate correction/clarification is required.
Claim 1 recites the limitation "the electrons" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required.
Claim 1 recites the limitation of “at least one polarizing element”. It is not clear what this limitation is regarded (e.g. what to polarize and/or how to achieve polarization and/or what structure “a polarization element” comprises……). Appropriate correction/clarification is required.
Regarding claim 7, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 7-11 recite the limitation of “by the fact”. It is not clear what this limitation is regarded (e.g. by what fact). It should be noted that claimed inventions are directed to “a system and method”, which should be defined by structural elements and steps of performing a process/method”, but should NOT be defined “by the fact”. Appropriate correction/clarification is required.
Claim 8 recites the limitation "the inner insulated container" in line 3. There is insufficient antecedent basis for this limitation in the claim. “an inner insulated container” is not cited in claim 1 or claim 8. Rather, “an insulated container” is cited in claim 1 Appropriate correction/clarification is required.
Claim 9 recites the limitation of “a structural arrangement……, according to clailm1”. Claim 1 is directed to “a system and method”, not “a structural arrangement”. Also, claim 1 recites the limitation of “an electrically insulated container, as well as electrodes connected” in line 3. “an insulated container” and “a pair of electrodes” are carted in claim 1. Appropriate correction/clarification is required.
Claim 10 recites the limitation "the system" in line 1. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required.
Claim 10 recites the limitation of “a polarizing element”. It is not clear what this limitation is regarded (e.g. what to polarize and/or how to achieve polarization and/or what kind of polarization……).  Appropriate correction/clarification is required.
Due to the dependency to the parent claims, claims 3, 5, 7-9, and 11 are rejected
Conclusion
Claims 1, 3, 5, and 7-11 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795